Exhibit 10.1

 

Execution Version

 

This AMENDMENT NO. 1, dated as of April 23, 2018 (this “Amendment”), is made and
entered into by and among H.B. FULLER COMPANY, a Minnesota corporation (the
“Borrower”), the Subsidiary Guarantors listed on the signature pages hereto,
MORGAN STANLEY SENIOR FUNDING, INC., as administrative agent (in such capacity,
the “Administrative Agent”), the Consenting Lenders (as defined below) and
Morgan Stanley Senior Funding, Inc., as replacement Lender (in such capacity,
the “Replacement Lender”).

 

RECITALS

 

WHEREAS, reference is made to the Term Loan Credit Agreement, dated as of
October 20, 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”), by and among the Borrower, the lenders from time to time
party thereto (the “Lenders”) and the Administrative Agent;

 

WHEREAS, pursuant to Section 9.02(b) of the Existing Credit Agreement, the
Borrower has requested that the Lenders party hereto agree to the amendments
contained in Section 2 (collectively, the “Repricing Amendments”), in each case
as provided for herein;

 

WHEREAS, subject to the conditions contained herein, each Lender under the
Credit Agreement immediately prior to the Amendment No. 1 Effective Date (as
defined below) (collectively, the “Existing Lenders”) that executes and delivers
a signature page to this Amendment and selects Option A thereon (collectively,
the “Continuing Lenders”) hereby agrees to the terms of this Amendment and the
amendments contemplated hereby;

 

WHEREAS, subject to the conditions contained herein, each Existing Lender that
executes and delivers a signature page to this Amendment and selects Option B
thereon (collectively, the “Non-Continuing Lenders” and, together with the
Continuing Lenders, the “Consenting Lenders”) hereby agrees to the terms of this
Amendment and the amendments contemplated hereby and agrees that it shall
execute or be deemed to have executed a counterpart of the Master Assignment and
Assumption Agreement substantially in the form attached hereto as Exhibit A (the
“Master Assignment”) and shall in accordance therewith sell and assign all of
its interests, rights and obligations under the Existing Credit Agreement and
related Loan Documents in respect of its existing Loans to the Replacement
Lender, which Replacement Lender shall assume such interest, rights and
obligations as specified in the Master Assignment, as further set forth in this
Amendment;

 

WHEREAS, each Existing Lender that fails to execute and deliver a signature page
to this Amendment by 12:00 noon (New York City time), on April 13, 2018 (or such
later time and dates as the Administrative Agent may agree in its sole
discretion) (each, a “Non-Consenting Lender”) shall execute a counterpart of the
Master Assignment (or any other Assignment and Assumption) or be deemed to have
executed and delivered the Master Assignment or such other Assignment and
Assumption and shall, in accordance with Section 9.02(e) of the Existing Credit
Agreement, sell and assign (or be deemed to sell and assign) all of its
interests, rights and obligations under the Existing Credit Agreement and
related Loan Documents in respect of its existing Loans to the Replacement
Lender, which Replacement Lender shall assume such interest, rights and
obligations as specified in the Master Assignment (or any other Assignment and
Assumption), as further set forth in this Amendment;

 

WHEREAS, the Replacement Lender agrees to purchase, immediately prior to the
Amendment No. 1 Effective Date, all Loans of the Non-Continuing Lenders and
Non-Consenting Lenders;

 

 

--------------------------------------------------------------------------------

2

 

WHEREAS, pursuant to Section 9.02(b) of the Existing Credit Agreement, the
Administrative Agent, the Consenting Lenders, the Replacement Lender and the
Borrower hereby agree to amend certain provisions of the Existing Credit
Agreement to effectuate the foregoing;

 

WHEREAS, the Existing Credit Agreement, as amended by this Amendment shall
hereinafter be referred to as the “Credit Agreement”.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.     Defined Terms. Capitalized terms used and not defined herein
shall have the meanings assigned to such terms in the Credit Agreement.

 

SECTION 2.     Amendments to Credit Agreement. Pursuant to Section 9.02(b) of
the Existing Credit Agreement, the Existing Credit Agreement is hereby amended
as follows:

 

(a)           Amendments to Section 1.01: Defined Terms.

 

(i)        Each of the following defined terms is hereby added to Section 1.01
of the Existing Credit Agreement in the proper alphabetical order:

 

“Amendment No. 1” shall mean Amendment No. 1, dated as of April 23, 2018, among
the Borrower, the Subsidiary Guarantors listed on the signature pages thereto,
the Administrative Agent, the Consenting Lenders (as defined therein) and the
Replacement Lender (as defined therein).

 

“Amendment No. 1 Effective Date” shall mean April 23, 2018.

 

(ii)       The first paragraph of the defined term “Applicable Margin” is hereby
amended and restated in its entirety to read as follows:

 

“Applicable Margin” means:

 

(a) for any day prior to the Amendment No. 1 Effective Date, with respect to
Eurocurrency Loans or ABR Loans, as the case may be, the applicable rate per
annum set forth below under the caption “Eurocurrency Spread for Loans” or “ABR
Spread for Loans”, as the case may be, based upon the Secured Leverage Ratio as
determined below:

 

Pricing

Level

Secured Leverage Ratio

Eurocurrency Spread

for Loans

ABR Spread for

Loans

1

 Less than 4.00:1.00

2.00%

1.00%

2

 Equal to or higher than 4.00:1.00

2.25%

1.25%

 

 

(b) for any day on or after the Amendment No. 1 Effective Date, with respect to
any Loans that are Eurocurrency Loans, 2.00% per annum, and with respect to any
Loans that are ABR Loans, 1.00% per annum.

 

 

--------------------------------------------------------------------------------

3

 

(b)           Amendments to Section 2.11(a)(ii): Prepayment of Loans; Prepayment
Premium. Section 2.11(a)(ii) of the Existing Credit Agreement is hereby amended
by replacing the words “6 months after the Effective Date” contained in the
lead-in clause thereof with the words “6 months after the Amendment No. 1
Effective Date”.

 

(c)           On and after the Amendment No. 1 Effective Date, each reference in
the Existing Credit Agreement to “this Agreement”, “hereunder”, “hereof,
“herein” or words of like import referring to the Existing Credit Agreement, and
each reference in the other Loan Documents to the “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Existing Credit
Agreement shall mean and be a reference to the Existing Credit Agreement as
amended by this Amendment.

 

(d)           Except as specifically amended by this Amendment, the Credit
Agreement and the other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.

 

SECTION 3.     Conditions Precedent. This Amendment is, and the Repricing
Amendments are, subject to the satisfaction or waiver in accordance with
Section 9.02 of the Credit Agreement of the following conditions precedent (upon
satisfaction or waiver of such conditions, such date being referred to herein as
the “Amendment No. 1 Effective Date”):

 

(a)           Morgan Stanley Senior Funding, Inc., Citigroup Global Markets Inc.
and JPMorgan Chase Bank, N.A. (collectively, in their capacities as joint lead
arrangers and joint bookrunners in respect of this Amendment, the “Amendment
Arrangers”) and the Administrative Agent shall have received all fees and other
amounts previously agreed in writing by the Administrative Agent and/or the
Amendment Arrangers (or any of their respective affiliates) and the Borrower to
be due and payable on or prior to the Amendment No. 1 Effective Date in the
amounts and at the times so specified, including the payment of arrangement fees
and reimbursement or payment of all reasonable and documented out-of-pocket
expenses (including, but not limited to, reasonable and documented out-of-pocket
expenses of due diligence investigation, syndication expenses (including
Clearpar and other syndication, lend-amend and clearing sites and services) and
the reasonable and documented fees, disbursements and other charges of one firm
of primary outside legal counsel for all of the Amendment Arrangers, which shall
be Davis Polk & Wardwell LLP) required to be reimbursed or paid by any Loan
Party under any Loan Document in accordance with Section 9.03 of the Credit
Agreement (in the case of out-of-pocket expenses, solely to the extent invoiced
to the Borrower at least two (2) Business Days prior to the Amendment No. 1
Effective Date (or such later date as the Borrower shall permit in its
reasonable discretion)).

 

(b)           Each of the representations and warranties contained in Section 4
of this Amendment and Article III of the Credit Agreement are true and correct
in all material respects on and as of the Amendment No. 1 Effective Date with
the same effect as if made on and as of such date, both immediately before and
after giving effect to this Amendment on the Amendment No. 1 Effective Date
(other than any such representations or warranties that are made as of a
specific date, which shall be true and correct in all material respects as of
such date) (without duplication of any materiality qualifiers with respect to
any such representation or warranty already qualified by materiality or Material
Adverse Effect).

 

(c)          The Administrative Agent shall have received a counterpart
signature page of this Amendment, executed and delivered by each of (i) the
Borrower, (ii) each Subsidiary Guarantor, (iii) the Administrative Agent,
(iv) the Consenting Lenders (which Consenting Lenders shall constitute Required
Lenders immediately prior to giving effect to this Amendment) and (v) the
Replacement Lender.

 

 

--------------------------------------------------------------------------------

4

 

(d)         The Administrative Agent shall have received a certificate dated as
of the Amendment No. 1 Effective Date and executed by a Secretary or Assistant
Secretary of each Loan Party certifying (A) that (i) the certificate of
incorporation and bylaws or other equivalent organizational documents of such
Loan Party have not been repealed, revoked, rescinded or amended in any respect
since the Effective Date or (ii) attached thereto is a true and complete copy of
the certificate of incorporation and bylaws or other equivalent organizational
documents of such Loan Party and that such documents have not been amended
(except as otherwise attached to such certificate and certified therein as being
the only amendments thereto as of such date), (B) that attached thereto is a
true and complete copy of resolutions or other evidence of authority authorizing
this Amendment and the transactions contemplated hereby and that such
resolutions or other evidence of authority have not been modified, rescinded or
amended and are in full force and effect without amendment, modification or
rescission and (C) the names and true signatures of the officers of such Loan
Party authorized to sign this Amendment.

 

(e)           The Administrative Agent shall have received a short-form good
standing certificate or the equivalent, if any, in the jurisdiction of
organization of each Loan Party, each dated as of a recent date.

 

(f)           No Default or Event of Default shall have occurred and be
continuing on the Amendment No. 1 Effective Date, both immediately before and
after giving effect to the amendments contemplated herein.

 

(g)          The Administrative Agent shall have received a certificate, dated
as of the Amendment No. 1 Effective Date and signed on behalf of the Borrower,
certifying on behalf of the Borrower that the conditions precedent set forth in
paragraphs (b) and (f) of this Section 4 have been satisfied or waived on such
date.

 

(h)           (i) The Replacement Lender shall have executed and delivered the
Master Assignment contemplated by Section 7 below and all conditions to the
consummation of the assignments in accordance with Section 7 below shall have
been satisfied and such assignments shall have been consummated and (ii) any
fees, costs and any other expenses in connection with such assignment arising
under Section 9.04 of the Existing Credit Agreement shall have been paid in full
or, in the case of processing and recordation fees payable in connection with an
assignment, waived by the Administrative Agent (it being understood that the
Administrative Agent has waived the right to receive any processing and
recordation fee as provided in Section 9.04 of the Existing Credit Agreement in
connection with this Amendment and the assignments contemplated hereby).

 

SECTION 4.     Representations and Warranties. To induce the Administrative
Agent and the Lenders to enter into this Amendment, the Borrower represents and
warrants to the Administrative Agent, the Consenting Lenders and the Replacement
Lender, as of the Amendment No. 1 Effective Date that, both before and after
giving effect to this Amendment, the following statements are true and correct
in all material respects:

 

(a)           Corporate Organization and Power. Each of the Borrower and its
Subsidiaries (i) is (x) duly organized or incorporated, (y) validly existing and
(z) in good standing (to the extent such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation and (ii) has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing (to the
extent such concept is applicable) in, every jurisdiction where such
qualification is required.

 

 

--------------------------------------------------------------------------------

5

 

(b)           Authorization; Enforceability. This Amendment and the transactions
contemplated hereby are within the Borrower’s and each Subsidiary Guarantor’s
corporate, limited liability company or other like powers and have been duly
authorized by all necessary corporate, limited liability company or other like
action and, if required, by all necessary shareholder, member, partner or other
like action. This Amendment has been duly executed and delivered by the Borrower
and each Subsidiary Guarantor and constitutes the legal, valid and binding
obligation of the Borrower and each Subsidiary Guarantor, enforceable against it
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

(c)           No Violation. The execution, delivery and performance by the
Borrower and each Subsidiary Guarantor of this Amendment and compliance by it
with the terms hereof, do not and will not (i) violate in any material respect
any applicable law or regulation or the charter, by-laws or other organizational
documents of the Borrower or any of its Subsidiaries or any order of any
Governmental Authority binding upon the Borrower or any of its Subsidiaries,
(ii) violate or result in a default under any material indenture, agreement or
other instrument binding upon the Borrower or any of its Subsidiaries or its
assets, or give rise to a right thereunder to require any payment to be made by
the Borrower or any of its Subsidiaries, and (iii) result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Subsidiaries,
other than Liens securing the Obligations.

 

(d)           Governmental and Third-Party Authorization. No consent, approval,
authorization or other action by, notice to, or registration or filing with, any
Governmental Authority or other Person is or will be required as a condition to
or otherwise in connection with the due execution, delivery and performance by
the Borrower or any Subsidiary Guarantor of this Amendment, except consents,
authorizations and filings that have been (or on or prior to the Amendment No. 1
Effective Date will have been) made or obtained and that are (or on the
Amendment No. 1 Effective Date will be) in full force and effect.

 

(e)           Full Disclosure. The Borrower represents and warrants that as of
the Amendment No. 1 Effective Date all written information concerning the
Borrower and its Subsidiaries included in the lender presentation dated April
10, 2018, any other reports, financial statements, certificates or other
information furnished by or on behalf of the Borrower or any Subsidiary to the
Administrative Agent, any Amendment Arranger or any Lender in connection with
this Amendment on or before the Amendment No. 1 Effective Date (as modified or
supplemented by other information so furnished or filed with the SEC), when
taken as a whole and when taken together with the Borrower’s filings with the
SEC prior to the date hereof, does not contain any material misstatement of fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time (it being understood that such
projections may vary from actual results and such variances may be material).

 

 

--------------------------------------------------------------------------------

6

 

SECTION 5.     Effect on the Credit Agreement.

 

(a)           Except as provided hereunder, the execution, delivery and
performance of this Amendment shall not constitute a waiver of any provision of,
or operate as a waiver of any right, power or remedy of any Agent Party or
Secured Party under any Loan Document.

 

(b)            This Amendment shall be deemed to be a “Loan Document” as defined
in the Credit Agreement.

 

SECTION 6.     Reaffirmation of Guarantees and Security Interests. Each Loan
Party has (i) (other than the Borrower) guaranteed all or a portion of the
Obligations and (ii) created Liens in favor of the Secured Parties on certain
Collateral to secure its obligations within the Credit Agreement, under the
Collateral Documents to which it is a party. Each Loan Party hereby acknowledges
that it has reviewed the terms and provisions of the Credit Agreement and this
Amendment and consents to this Amendment to be entered into on the date hereof.
Each Loan Party hereby (i) confirms that each Loan Document to which it is a
party or is otherwise bound and all Collateral encumbered thereby will continue
to guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Loan Documents the payment and performance of all such
applicable “Obligations” under each of the Loan Documents to which it is a party
and (ii) confirms that the Lien granted to the Collateral Agent for the benefit
of the Secured Parties with respect to such Loan Party’s right, title and
interest in, to and under all Collateral as collateral security for the prompt
payment and performance in full when due of the applicable Obligations (whether
at stated maturity, by acceleration or otherwise) is continuing.

 

Each Loan Party acknowledges and agrees that (i) each of the Loan Documents to
which it is a party or otherwise bound shall continue in full force and effect
and that all of its obligations thereunder shall be valid and enforceable and
shall not be impaired or limited by the execution or effectiveness of this
Amendment and (ii) all guarantees, pledges, grants and other undertakings
thereunder shall continue to be in full force and effect and shall accrue to the
benefit of the Secured Parties.

 

SECTION 7.     Replacement of Lenders.

 

(a)           The parties hereto agree that the Borrower is electing to exercise
its rights under Section 9.02(e) of the Existing Credit Agreement in connection
with this Amendment to require any Non-Consenting Lender to assign all of its
interests, rights and obligations under the Loan Documents, and pursuant to the
Master Assignment (or any other Assignment and Assumption), each Non-Consenting
Lender shall sell and assign the entire principal amount of its existing Loans
as set forth in the Master Assignment (or such other Assignment and Assumption),
as such Master Assignment (or such other Assignment and Assumption) is completed
by the Administrative Agent on or prior to the Amendment No. 1 Effective Date,
to the Replacement Lender, as assignee under such Master Assignment (or such
other Assignment and Assumption), solely upon the consent and acceptance by the
Replacement Lender, and each Non-Consenting Lender shall be deemed to have
executed a counterpart to such Master Assignment (or such other Assignment and
Assumption) to give effect to such consent by such Non-Consenting Lender. The
Replacement Lender shall be deemed to have consented to this Amendment with
respect to such purchased Loans at the time of such assignment.

 

(b)           Each Existing Lender selecting Option B on its signature page
hereto hereby consents and agrees to (i) this Amendment and (ii) sell the entire
principal amount of its existing Loans by way of an assignment on the Amendment
No. 1 Effective Date pursuant to the Master Assignment. By executing and
delivering a signature page hereto and selecting Option B thereon, each
Non-Continuing Lender shall be deemed to have executed a counterpart to the
Master Assignment to give effect, solely upon the consent and acceptance by the
Replacement Lender, to the assignment described in the immediately preceding
sentence.

 

 

--------------------------------------------------------------------------------

7

 

SECTION 8.     Miscellaneous.

 

(a)          Amendment, Modification and Waiver. This Amendment may not be
amended nor may any provision hereof be waived except pursuant to a writing
signed by each of the parties hereto.

 

(b)         Entire Agreement. This Amendment, the Credit Agreement and the other
Loan Documents constitute the entire agreement among the parties with respect to
the subject matter hereof and thereof and supersede all other prior agreements
and understandings, both written and verbal, among the parties or any of them
with respect to the subject matter hereof.

 

(c)          Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. The
parties hereto agree that the provisions of Sections 9.09 and 9.10 of the Credit
Agreement shall apply to this Amendment, mutatis mutandis and incorporated by
reference herein.

 

(d)          Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein and therein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

(e)          Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent. Delivery of an executed counterpart by facsimile or
electronic transmission (including “.pdf”, “.tif” or similar format) shall be as
effective as delivery of an original executed counterpart.

 

(f)           Headings. The headings for the several sections and subsections in
this Amendment are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Amendment.

 

[Remainder of this page intentionally left blank]

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

H.B. FULLER COMPANY

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ John J. Corkrean                                        

 

 

 

Name: John J. Corkrean

 

 

 

Title: Executive Vice President and Chief Financial Officer

 

       

Signature Page to Amendment No. 1

--------------------------------------------------------------------------------

 

 

SUBSIDIARY GUARANTORS:

H.B. FULLER INTERNATIONAL, INC. 

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Heidi Weiler                                                 

 

 

 

Name: Heidi Weiler

 

 

 

Title: Vice President, Treasurer

 

                          H.B. FULLER CONSTRUCTION PRODUCTS INC.                
            By: /s/ Heidi
Weiler                                                        Name: Heidi Weiler
      Title: Vice President, Treasurer                             WISDOM
ADHESIVES, LLC                             By: /s/ Heather A.
Campe                                                 Name: Heather A. Campe    
  Title: President                             HBF WINDSOR HOLDING CO.          
                  By: /s/ Heidi Weiler                                         
                   Name: Heidi Weiler       Title: Treasurer  

 

 

Signature Page to Amendment No. 1

--------------------------------------------------------------------------------

 

 

 

ADCO GLOBAL, INC.

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Heidi Weiler                                                      

 

 

 

Name: Heidi Weiler

 

 

 

Title: Treasurer

 

                          ADCO PRODUCTS, LLC                             By: /s/
Heidi Weiler                                                             Name:
Heidi Weiler       Title: Treasurer                             ASP ROYAL
ACQUISITION CORP.                             By: /s/ Heidi Weiler             
                                               Name: Heidi Weiler       Title:
Treasurer                             DALTON PROPERTIES LLC                    
        By: /s/ Heidi Weiler                                            
                Name: Heidi Weiler       Title: Treasurer                      
      ROYAL ACQUISITION CORP.                       By: /s/ Heidi Weiler       
                                                     Name: Heidi Weiler      
Title: Treasurer  

 

 

Signature Page to Amendment No. 1

--------------------------------------------------------------------------------

 

 

 

ROYAL ADHESIVES AND SEALANTS, LLC

 

 

 

 

 

       

 

 

 

 

 

By:

/s/ Heidi Weiler                                                      

 

 

 

Name: Heidi Weiler

 

 

 

Title: Treasurer

 

                          ROYAL HOLDINGS, INC.                             By:
/s/ Heidi Weiler                                                            
Name: Heidi Weiler       Title: Treasurer                            
SIMPSONVILLE PROPERTIES LLC                             By: /s/ Heidi Weiler   
                                                         Name: Heidi Weiler    
  Title: Treasurer                             SOUTH BEND PROPERTIES LLC        
              By: /s/ Heidi Weiler                                            
                Name: Heidi Weiler       Title: Treasurer  

 

 

Signature Page to Amendment No. 1

--------------------------------------------------------------------------------

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as the Administrative Agent and the
Replacement Lender

 

 

 

 

 

 

 

 

 

 

By:

/s/ Robbie Pearson                                                

 

 

 

Name: Robbie Pearson

 

 

 

Title: Authorized Signatory

 

 

 

Signature Page to Amendment No. 1

--------------------------------------------------------------------------------

 

 

 

Signature page to Amendment No. 1 dated as of the date first above written

 

        _______________________________________, as a Consenting Lender        
           

 

By:

                                                                                    

 

 

Name:

 

  Title:                              [[For Lenders requiring a second signature
block]             By:
                                                                                     
 

 

Name:

 

  Title:]  

 

 

 

Loans held by such Consenting Lender: $_________

 

 

PROCEDURE FOR LENDERS:

 

The above-named Lender elects to:

 

OPTION A – CONSENT TO AMENDMENT AND CONTINUATION OF LOANS (CASHLESS OPTION): ☐
Consent and agree to the Amendment and to continue as a Lender under the Credit
Agreement after giving effect to the Amendment.

 

OPTION B – CONSENT TO AMENDMENT VIA CASH SETTLEMENT (ON A PAYDOWN AND
REALLOCATION BASIS): ☐ Consent to the Amendment and agrees to sell all of its
existing Loans to the Replacement Lender pursuant to the Master Assignment and
Assumption. Each Lender consenting to the Amendment by selecting this Option B
hereby agrees that this Signature Page shall also constitute a Signature Page to
the Master Assignment and Assumption and hereby authorizes and directs the
Administrative Agent to execute and deliver all documentation as may be required
to effectuate such assignment on its behalf.

 

Signature Page to Amendment No. 1

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF MASTER ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between each
Assignor identified in Section 1 below (each, an “Assignor”) and Morgan Stanley
Senior Funding, Inc. (the “Assignee”). Capitalized terms used but not defined
herein shall have the meanings given to them in the Credit Agreement identified
below (as amended, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

 

For an agreed consideration, each Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the applicable Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the applicable
Assignor’s rights and obligations in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the applicable Assignor under the
respective facilities identified below and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the applicable Assignor (in its capacity as a Lender) against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to any Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by any
Assignor.

 

1.

Assignor:

Each person identified on Schedule I hereto

     

2.

Assignee:

Morgan Stanley Senior Funding, Inc.

     

3.

Borrower:

H.B. Fuller Company

     

4.

Administrative Agent:

Morgan Stanley Senior Funding, Inc., as the administrative agent under the
Credit Agreement

     

5.

Credit Agreement:

The Term Loan Credit Agreement dated as of October 20, 2017 among H.B. Fuller
Company, the Lenders parties thereto and Morgan Stanley Senior Funding, Inc., as
Administrative Agent

      6. Assigned Interest:  As indicated on Schedule I hereto.       7.
Effective Date: April 23, 2018

 

 

1

--------------------------------------------------------------------------------

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

 

ASSIGNEE

 

        MORGAN STANLEY SENIOR FUNDING, INC.  

 

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

 

Consented to and Accepted:

     

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent

     

By:

   

Title:

 

 

Signature Page to Master Assignment and Assumption

--------------------------------------------------------------------------------

 

 

Consented to:

H.B. FULLER COMPANY

     

By:

   

Name: John J. Corkrean

Title:   Executive Vice President and Chief  Financial Officer

 

 

Signature Page to Master Assignment and Assumption

--------------------------------------------------------------------------------

 

 

ANNEX I

 

STANDARD TERMS AND CONDITIONS FOR

 

ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1 Assignor. Each Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, any Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the applicable Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and each
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Electronic System shall
be effective as delivery of a manually executed counterpart of this Assignment
and Assumption. This Assignment and Assumption shall be governed by, and
construed in accordance with, the law of the State of New York.

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE I

 

Loans

 

ASSIGNOR

Aggregate Amount of

Loans for all Lenders

Amount of
Loans Assigned

Amount of
Loans held immediately

following the Effective

Date

Percentage Assigned

of Loans

 

 $

 $

$0.00  

%  

 

 $

 $

$0.00  

%  

 

 $

 $

$0.00  

%  

 